UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7867


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

DENNIS BLACK,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Frank D. Whitney,
District Judge. (3:05-cr-00236-FDW-CH-1; 3:09-cv-00169-FDW)


Submitted:    January 26, 2010              Decided:   February 9, 2010


Before SHEDD, DUNCAN, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Dennis Black, Appellant Pro Se.     Amy Elizabeth Ray, Assistant
United States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Dennis       Black    seeks      to   appeal       the    district          court’s

order denying relief on his 28 U.S.C.A. § 2255 (West Supp. 2009)

motion.        The order is not appealable unless a circuit justice or

judge     issues       a    certificate         of    appealability.                 28    U.S.C.

§ 2253(c)(1) (2006).                A certificate of appealability will not

issue     absent       “a    substantial         showing       of       the     denial      of    a

constitutional          right.”          28    U.S.C.       § 2253(c)(2)         (2006).          A

prisoner        satisfies       this          standard       by     demonstrating              that

reasonable       jurists       would      find       that    any     assessment           of     the

constitutional         claims       by   the    district      court        is   debatable         or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                    Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                        We have

independently reviewed the record and conclude that Black has

not     made     the    requisite        showing.           Accordingly,            we    deny    a

certificate of appealability, deny Black’s motion to supplement

informal opening brief, and dismiss the appeal.                                     We dispense

with oral argument because the facts and legal contentions are

adequately       presented      in       the    materials         before      the    court       and

argument would not aid the decisional process.

                                                                                         DISMISSED



                                                2